Order issued September /   q ,2012




                                           In The
                                <!rourt of 1\ppeala
                                                   m
                      lf.ift}f mi.strid of exa.s at malla.s
                                    No. 05-12-00598-CV


                          RINGO DRILLING I, L.P., AppeUant

                                              v.
                          VICTORY DRILLING, INC., AppeUee


                                         ORDER

      We REINSTATE the appeal. Appellee· s brief is due twenty days from the date of this order.